Title: 1774 Sunday March 6th.
From: Adams, John
To: 


       Heard Dr. Cooper in the Morning. Paine drank Coffee with me.
       Paine is under some Apprehensions of Troops, on Account of the high Proceedings, &c. He says there is a ship in to day, with a Consignment of Tea from some private Merchants at home—&c.
       Last Thursday Morning March 3d. died Andrew Oliver Esquire Lieutenant Governor. This is but the second death which has happened among the Conspirators, the original Conspirators against the Public Liberty, since the Conspiracy was first regularly formed, and begun to be executed, in 1763 or 4. Judge Russell who was one, died in 1766. Nat. Rogers, who was not one of the original’s, but came in afterwards, died in 1770.
       This Event will have considerable Consequences.—Peter Oliver will be made Lieutenant Governor, Hutchinson will go home, and probably be continued Governor but reside in England, and Peter Oliver will reside here and rule the Province. The Duty on Tea will be repealed. Troops may come, but what becomes of the poor Patriots. They must starve and mourn as usual. The Hutchinsons and Olivers will rule and overbear all Things as usual.
       An Event happened, last Fryday that is surprising. At a General Council, which was full as the General Court was then sitting, Hutchinson had the Confidence to Nominate for Justices of the Peace, George Bethune, Nat. Taylor, Ned. Lloyd Lyde, Benj. Gridly and Sam Barrett—and informed the Board that they had all promised to take the oath.
       
       The Council had the Pusillanimity to consent by their Silence at least to these Nominations.
       Nothing has a more fatal Tendency than such Prostitution of the Council. They tamely, supinely, timorously, acquiesce in the Appointment of Persons to fill every executive Department in the Province, with Tools of the Family who are planning our Destruction.
       Neighbour Quincy spent the Evening with me.
      